 Case: 1:20-cv-00588-TSB-KLL Doc #: 18 Filed: 04/01/21 Page: 1 of 2 PAGEID #: 169




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 EBONY MACKEY,                                :      Case No. 1:20-cv-588
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Karen L. Litkovitz
                                              :
 AT&T,                                        :
                                              :
        Defendant.                            :

                         DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION OF
             THE UNITED STATES MAGISTRATE JUDGE (Doc. 17)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, February 1, 2021, filed a Report

and Recommendation, recommending that this case be dismissed with prejudice for want

of prosecution. (Doc. 17). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly, for the reasons stated above:

       1.     The Report and Recommendation (Doc. 17) is ADOPTED;

       2.     This case is DISMISSED with prejudice for want of prosecution pursuant
              to Fed. R. Civ. P. 41(b); and
Case: 1:20-cv-00588-TSB-KLL Doc #: 18 Filed: 04/01/21 Page: 2 of 2 PAGEID #: 170




      3.    The Clerk shall enter judgment accordingly, whereupon this case is
            TERMINATED upon the docket of this Court.

      4.    Pursuant to 28 U.S.C. § 1915(a), the Court certifies that an appeal of this
            Order would not be taken in good faith and, therefore, the Court DENIES
            Plaintiff leave to appeal in forma pauperis.

      IT IS SO ORDERED.

Date: 4/1/2021
                                                         Timothy S. Black
                                                         United States District Judge




                                          2
